DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment in Response to Non-Final Office Action filed May 12, 2021 is acknowledged. 
Claims 1-19 are pending. Claim 18, together with rejoined claims 1, 5-7, 11-14 and 19, is being examined on the merits. Claims 2-4, 8-10 and 15-17 remain withdrawn.

Response to Arguments
All previously made rejections are withdrawn in view of Applicant’s arguments submitted in the Amendment filed May 12, 2021.

Election/Restrictions
Claim 18 is allowable. The restriction requirement between Group V and Groups I, VI and X, as set forth in the Office action mailed on October 22, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 22, 2020 is partially withdrawn.  Claims 1, 5-7, 11-14 and 19, directed to primer sets, kits and methods for detecting 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The incorporation-by-reference paragraph is missing.

Appropriate correction is required.


Claim Objections
Claims 6-7, 12 and 19 are objected to because of the following informalities: 
Regarding claim 6, the limitation “by performing nucleic acid amplification reaction” in l. 
2 should be “by performing a nucleic acid amplification reaction”.  
	Regarding claim 7, the limitation “detection in the solid-phase support” in l. 9 should be “detection on the solid-phase support”.
Regarding claim 12, the limitation “a product of nucleic acid amplification reaction” in l. 
3 should be “a product of a nucleic acid amplification reaction”.  
Regarding claim 19, the limitation “performing nucleic acid amplification reaction” in 
l. 2 should be “performing a nucleic acid amplification reaction”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The term "a solid-phase support at least partially comprising a moiety" in claims 6 and 11 renders the claims indefinite.  The term "at least partially comprising" is not comprehensible. Either the support comprises this moiety, or it does not. Since the ordinary artisan would not be able to determine the metes and bounds of the limitation, the claim is indefinite.
Claim 7 depends from claim 6, and consequently incorporates the indefiniteness issue of claim 6.
Claims 12-14 depend directly or indirectly from claim 11, and consequently incorporate the indefiniteness issue of claim 11. 

Prior Art
Claims 6-7 and 11-14 are free of the art, but stand rejected under 35 USC § 112(b).

Allowable Subject Matter
Claims 1, 5 and 18 are allowed.
Claim 19 is objected to, but contains allowable subject matter.


Conclusion
Claims 1, 5-7, 11-14 and 19 are being examined. Claims 1, 5 and 18 are allowed. Claim 19 is objected to, but contains allowable subject matter. Claims 6-7 and 11-14 are free of the art, but stand rejected under 35 USC § 112(b). Claims 2-4, 8-10 and 15-17 remain withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637